 In the MatterofQUEEN CITY WAREHOUSES,INC.,EMPLOYERandLE, wIs GROSS,PETITIONERandWAREHOUSEMEN'SLOCAL UNION No.661 OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA,A. F. L., UNIONCase No. 9-RD-7.-Decided April 22, 1948Messrs. Joseph H. Head, William A. McKenzie,andWilliam H.Whiting,of Cincinnati, Ohio, for the Employer.Messrs. Robert H. CoffeyandLewis Gross,of Cincinnati, Ohio, forthe Petitioner.Mr. Jack L. McCain,of Cincinnati, Ohio, for the Union.DECISIONANDORDERUpon a petition for decertification duly filed, hearing in this casewas held at Cincinnati, Ohio, on December 5, 1947, before MartinSaks, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERQueen City Warehouses, Inc., an Ohio corporation, is engaged inthe operation of a general merchandise warehouse in Cincinnati, Ohio.The value of its business during a calendar year is in excess of $100,000.Approximately 50 percent of the merchandise received by the ware-house comes from outside the State, and approximately 50 percent ofthe merchandise shipped from the warehouse is consigned to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.77 N. L.R. B., No. 35.268 QUEEN CITY WAREHOUSES,INC.269II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees asdefined in Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the American Fed-eration of Labor, has been the recognized representative of employeesof the Employer.III.THE ALLEGEDQUESTION CONCERNING REPRESENTATIONAlthough the Union has never been certified by the Board as exclu-sive representative of employees of the Employer, it has been a partyto closed-shop contracts with the Employer since 1942.On August25, 1947, the Union wrote to the Employer, indicating its desire tonegotiate a contract to replace the then existing contract which wasto expire on October 311 The Employer, having reason to believethat the Union no longer represented a majority of employees withinthe unit covered by the contract, declined to bargain with the Union.On October 23, theEmployerfiled a petition for investigation andcertification of representatives in Case No. 9-RM-7.On November17, the Union called a strike at the Employer's plant.On November25, the original petition was filed in this decertification proceeding.On November 26, two representatives of the Teamsters CentralCouncil approached the Employer for the purpose of settling thestrike.The Employer was willing to bargain with the Union for thatpurpose.On November 28, the Employer and the Union held a conference,at which time the Union submitted a contract proposal.The Unionindicated its readiness to execute a contract on the conditions: (1)that its members approve the contract and (2) that the employeeswithdraw the instant petition.The Employer took the position thatitwould bargain with the Union and sign a contract, subject to aBoard election to determine the question of the Union's majoritystatus; that if the Union won an election, the contract would run for1 year; but that, if it lost, the contract was to be terminated.Theconference ended without agreement as to the contract.On December 1, an amended petition was filed in this decertificationproceeding,2 and a Notice of Hearing on the amended petition wasissued.The next day, the Employer withdrew its petition in CaseNo. 9-RM-7.'None of the parties contends that the contract is a bar to this proceeding.'The original petition in this proceeding was filed on November 25 by Ralph H. Coffey.The amended petition was filed by another employee, one Lewis Gross, on December 1,apparently because of the Union's claim that Coffey wasa supervisor. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9(c) (1) (A) (ii), under which the petitionand amendedpetition were filed, provides that a petition fordecertification"assertthat the individual or labor organization,which has been certified oris being currently recognizedby their employer as the bargainingrepresentative,isno longer a representative as defined in Section9 (a)." [Italics supplied.]In the instant case, as noted above,(1) the Union was never certified;and (2) the Employer,at the timethe petition was filed, and also presently,refuses to grant unqualifiedrecognition in the absence of proof of a majority.As neither of therequisites prescribed by Section 9 (c) (1) (A)(ii) is present in thiscase, it is clear that the Board is not empowered by the Act to entertaina decertification petition at this time.Accordingly,we shall dismissthe instant petition.The dismissal,however, is without prejudice tothe filing of an appropriate petition for investigation and certifica-tion of representatives by the Employer,or any person,or labororganization.ORDERIT IS HEREBY ORDERED that the amended petition filed herein byLewis Gross for the decertification of Warehousemen'sLocal UnionNo. 661 of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. L., as bargaining rep-resentative of employees of Queen City Warehouses,Inc., be, and ithereby is,dismissed,without prejudice to the filing of an appropriatepetition for investigation and certification of representatives.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.